DETAILED ACTION
Claims 1-25 are pending in this application.
Claims 21-25 are allowed.
Claims 2, 4, 6-7, 9, 11, 13-14, 16, 18 and 20 are objected to.
Claims 1, 3, 5, 8, 10, 12, 15, 17 and 19 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2021 has been entered.

Allowable Subject Matter
Claims 21-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 21 recites the limitation “A method for maintaining statistics for data elements in a cache, […] 
maintaining, within the lower performance portion, a ghost cache containing statistics for the following: data elements that are currently contained in the heterogeneous cache, and data elements that have been demoted from the heterogeneous cache within a specified time interval; 
calculating a size of the ghost cache based on an amount of frequently accessed data in backend storage volumes behind the heterogeneous cache, wherein calculating the size of the ghost cache comprises multiplying an amount of storage space required to store statistics for each data element, by a number of data elements that are frequently accessed”

The closest prior art of record includes: 
Ono et al. (U.S. PGPub No. 2017/0177239) which teaches calculating the size of a FAT cache based on a number of frequently accessed pages and the size of each FAT page, but does not teach the FAT pages storing statistics on data elements in the cache and recently evicted from the cache. 
Jannyavula Venkata et al. (U.S. Patent No. 9842060) which teaches maintaining statistics on the total number of program and erase operations of a cache and the total number of program/erase operations allowed during garbage collection in a time period but does not teach calculating the size of a ghost cache by multiplying the space required to store the statistics by a number of frequently accessed data elements.
Zayas et al. (U.S. PGPub No. 2013/0242425) which teaches ghost recency list containing metadata entries for cache entries recently evicted from a portion of the cache, but does not teach metadata entries for cache entries evicted from the cache within a specified time interval. 
Claims 22-24 depend from claim 21, and are considered allowable for at least the same reasons as claim 21. Claim 25 contains similar limitations to claim 21, and is considered allowable for at least the same reasons as claim 21.

Claims 2, 4, 6-7, 9, 11, 13-14, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 recites the limitation “wherein the frequently accessed data is data having an 
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0009 and 0113].  Said limitations, in combination with the other recited limitations of claim 2, are not taught or suggested by the prior art of record.
The closest prior art of record is Ono et al. (U.S. PGPub No. 2017/0177239) which teaches calculating the size of a FAT cache based on a number of pages with the most writes in a first period but does not teach sizing the FAT cache based on an amount of pages with an access hit rate above a threshold over a period of time.
Claim 9 contains similar limitations to claim 2, and is considered allowable for at least the same reasons as claim 2. Claim 16 contains similar limitations to claim 2, and is considered allowable for at least the same reasons as claim 2.
Claim 4 recites the limitation “calculating the size of the ghost cache comprises taking into account a storage capacity of the backend storage volumes”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0097 and FIG. 16].  Said limitations, in combination with the other recited limitations of claim 2, are not taught or suggested by the prior art of record.
The closest prior art of record is Ono et al. (U.S. PGPub No. 2017/0177239) which teaches calculating the size of a FAT cache based on a number of pages in flash memory with the most writes in a first period but does not teach sizing the FAT cache based on a capacity of the flash memory. 
Claim 11 contains similar limitations to claim 4, and is considered allowable for at least the same reasons as claim 4. Claim 18 contains similar limitations to claim 4, and is considered allowable for at least the same reasons as claim 4.
Claim 6 recites the limitation “calculating the size of the ghost cache comprises determining an amount of storage space required to store access counts for each data element”
Said limitation is taught by the specification of the instant application as originally filed at 
The closest prior art of record includes:
Ono et al. (U.S. PGPub No. 2017/0177239) which teaches calculating the size of a FAT cache based on a number of frequently accessed pages and the size of each FAT page, but does not teach the FAT pages storing access counts on data elements in the cache and recently evicted from the cache. 
Jannyavula Venkata et al. (U.S. Patent No. 9842060) which teaches maintaining statistics on the total number of program and erase operations of a cache and the total number of program/erase operations allowed during garbage collection in a time period but does not teach calculating the size of a ghost cache by multiplying the space required to store the access counts by a number of frequently accessed data elements. 
Claim 7 depends from claim 6, and are considered allowable for at least the same reasons as claim 6. Claim 13 contains similar limitations to claim 6, and is considered allowable for at least the same reasons as claim 6. Claim 14 depends from claim 13, and is considered allowable for at least the same reasons as claim 13. Claim 20 contains similar limitations to claim 6, and is considered allowable for at least the same reasons as claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 10, 12, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (U.S. PGPub No. 2017/0177239) in view of Atkisson et al. (U.S. PGPub No. 2012/0221774)

Claim 1
Ono (2017/0177239) teaches:
A method for maintaining statistics for data elements in a cache, the method comprising: maintaining a heterogeneous cache comprising a higher performance portion and a lower performance portion; P. 0051 and FIG. 1 cache memory 140 includes a FAT cache region 141 that stores all or part of the FAT (file allocation table) and a UD (user) cache region 142; P. 0047 UD is required to be read and written at higher speeds and in bigger sizes than the FAT (i.e. UD cache region 142 requires a higher performance than FAT cache region 141)
maintaining, within the lower performance portion, a ghost cache […] P. 0046 the FAT is control information for a file, managed in page units
calculating a size of the ghost cache based on an amount of frequently accessed data in backend storage volumes behind the heterogeneous cache; and P. 0089-91 FAT size setter 133 sets the number of planes to be allocated for the FAT cache region 141 (ghost cache). Page addresses are ranked in order of the most number of writes, and FAT size setter 133 sums the number of writes for each page address, starting at the most page with the most writes, until the total value is 90% or greater. The number of page addresses included in the total (amount of frequently accessed data) is equal to the number of planes allocated for the FAT cache region 141; P. 0063 and FIG. 1 the FAT region 151 within flash memory 150 (backend storage) is within the logical sector address range (0x00000000 to 0x00003FFF); P. 0057 flash memory 150 includes a plurality of memory chips (backend storage volumes)
altering the size of the ghost cache as the amount of frequently accessed data changes. P. 0124 the size of the FAT cache region allocated in the cache memory 140 is adaptively changed in accordance with the number of planes of FAT pages having a high data update frequency
Ono does not explicitly teach the ghost cache containing access counts for data elements currently in the cache and statistics for data elements demoted from the cache within a specified time interval.
Atkisson (2012/0221774) teaches:
[…] a ghost cache containing access counts for the following: data elements that are currently contained in the heterogeneous cache, and P. 0252 and FIG. 7 membership metadata module 718 stores frequency counts as membership metadata in a mapping structure of the direct mapping module 716; P. 0251 storage request module 602 counts storage requests to determine a frequency count, an amount of accesses for a storage division of the cache 102
data elements that have been demoted from the heterogeneous cache within a specified time interval, wherein the specified time interval is a specified amount of time after a data element has been demoted from the heterogeneous cache during which at least one access count for the data element is maintained and updated in the ghost cache; […] P. 0337 embodiments where the direct mapping module 716 stores metadata in a mapping structure are described with regard to FIGS. 11A; P. 0396 and FIGS. 11A map 1100 includes additional membership data for evicted data, such as a frequency count (access count) for the evicted data; P. 0392 membership metadata module 718 stores a timestamp for each block of evicted data, and compares the timestamp to a current time to determine how long ago eviction module 732 evicted the data; P 0393 membership metadata module 718 periodically ages out entries from mapping structure 1100 that are associated with evicted data (i.e. demoted from cache within a time interval) 

The motivation being to use a frequency count for evicted data to determine whether to readmit the evicted data into the cache 102 (See Atkisson P. 0253)
The systems of Ono and Atkisson are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Ono with Atkisson to obtain the invention as recited in claims 1, 3 and 5.
	
Claim 3
Ono (2017/0177239) teaches:
The method of claim 1, wherein the frequently accessed data is data having a number of accesses above a certain threshold over a selected period of time. P. 0089-91 FAT size setter 133 sets the number of planes to be allocated for the FAT cache region 141 (ghost cache). Page addresses are ranked in order of the most number of writes during the first write processing (period of time), and FAT size setter 133 sums the number of writes for each page address, starting at the most page with the most writes, until the total value is 90 or greater. The number of page addresses included in the total (amount of frequently accessed data) is equal to the number of planes allocated for the FAT cache region 141; P. 0078 the first writing processing occurs until a predetermined number of write commands are issued by access device 200

Claim 5

The method of claim 1, wherein calculating the size of the ghost cache comprises incorporating a safety factor into the size of the ghost cache. P. 0089-91 FAT size setter 133 sets the number of planes to be allocated for the FAT cache region 141 (ghost cache). Page addresses are ranked in order of the most number of writes during the first write processing (period of time), and FAT size setter 133 sums the number of writes for each page address, starting at the most page with the most writes, until the total is 90% (safety factor) or greater. The number of page addresses included in the total (amount of frequently accessed data) is equal to the number of planes allocated for the FAT cache region 141; P. 0078 the first writing processing occurs until a predetermined number of write commands are issued by access device 200. The examiner notes “safety factor” is not explicitly defined in the specification, and is being interpreted to mean any factor/ratio involved with the calculation of the size of the ghost cache

Claim 8
Ono (2017/0177239) teaches:
[…] maintain a heterogeneous cache comprising a higher performance portion and a lower performance portion; P. 0051 and FIG. 1 cache memory 140 includes a FAT cache region 141 that stores all or part of the FAT (file allocation table) and a UD (user) cache region 142; P. 0047 UD is required to be read and written at higher speeds and in bigger sizes than the FAT (i.e. UD cache region 142 requires a higher performance than FAT cache region 141)
maintain, within the lower performance portion, a ghost cache […] P. 0046 the FAT is control information for a file, managed in page units
calculate a size of the ghost cache based on an amount of frequently accessed data in backend storage volumes behind the heterogeneous cache; and P. 0089-91 FAT size setter 133 sets the number of planes to be allocated for the FAT cache region 141 (ghost cache). Page addresses are ranked in order of the most number of writes, and FAT size setter 133 sums the number of writes for each page address, starting at the most page with the most writes, until the total value is 90 or greater. The number of page addresses included in the total (amount of frequently accessed data) is equal to the number of planes allocated for the FAT cache region 141; P. 0063 and FIG. 1 the FAT region 151 within flash memory 150 (backend storage) is within the logical sector address range (0x00000000 to 0x00003FFF); P. 0057 flash memory 150 includes a plurality of memory chips (backend storage volumes)
alter the size of the ghost cache as the amount of frequently accessed data changes. P. 0124 the size of the FAT cache region allocated in the cache memory 140 is adaptively changed in accordance with the number of planes of FAT pages having a high data update frequency
Ono does not explicitly teach the ghost cache containing statistics for data elements currently in the cache and statistics for data elements demoted from the cache within a specified time interval.
Atkisson (2012/0221774) teaches:
A computer program product for maintaining statistics for data elements in a cache, the computer program product comprising a non-transitory computer-readable storage medium having computer-usable program code embodied therein, the computer- usable program code configured to perform the following when executed by at least one processor: P. 0048 aspects of the present invention may be embodied as a computer program product; P. 0050 Modules may also be implemented in software for execution by various types of processors
 […] a ghost cache containing access counts for the following: data elements that are currently contained in the heterogeneous cache, and P. 0252 and FIG. 7 membership metadata module 718 stores frequency counts as membership metadata in a mapping structure of the direct mapping module 716; P. 0251 storage request module 602 counts storage requests to determine a frequency count, an amount of accesses for a storage division of the cache 102
data elements that have been demoted from the heterogeneous cache within a specified time interval, wherein the specified time interval is a specified amount of time after a data element has been demoted from the heterogeneous cache during which at least one access count for the data element is maintained and updated in the ghost cache; P. 0337 embodiments where the direct mapping module 716 stores metadata in a mapping structure are described with regard to FIGS. 11A; P. 0396 and FIGS. 11A map 1100 includes additional membership data for evicted data, such as a frequency count (access count) for the evicted data; P. 0392 membership metadata module 718 stores a timestamp for each block of evicted data, and compares the timestamp to a current time to determine how long ago eviction module 732 evicted the data; P 0393 membership metadata module 718 periodically ages out entries from mapping structure 1100 that are associated with evicted data (i.e. demoted from cache within a time interval) 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Ono with the ghost cache containing access counts for data elements currently in the cache and statistics for data elements demoted from the cache within a specified time interval taught by Atkisson.
The motivation being to use a frequency count for evicted data to determine whether to readmit the evicted data into the cache 102 (See Atkisson P. 0253)
The systems of Ono and Atkisson are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.


Claim 10
Ono (2017/0177239) teaches:
The computer program product of claim 8, wherein the frequently accessed data is data having a number of accesses above a certain threshold over a selected period of time. P. 0089-91 FAT size setter 133 sets the number of planes to be allocated for the FAT cache region 141 (ghost cache). Page addresses are ranked in order of the most number of writes during the first write processing (period of time), and FAT size setter 133 sums the number of writes for each page address, starting at the most page with the most writes, until the total value is 90 or greater. The number of page addresses included in the total (amount of frequently accessed data) is equal to the number of planes allocated for the FAT cache region 141; P. 0078 the first writing processing occurs until a predetermined number of write commands are issued by access device 200

Claim 12
Ono (2017/0177239) teaches:
The computer program product of claim 8, wherein calculating the size of the ghost cache comprises incorporating a safety factor into the size of the ghost cache. P. 0089-91 FAT size setter 133 sets the number of planes to be allocated for the FAT cache region 141 (ghost cache). Page addresses are ranked in order of the most number of writes during the first write processing (period of time), and FAT size setter 133 sums the number of writes for each page address, starting at the most page with the most writes, until the total is 90% (safety factor) or greater. The number of page addresses included in the total (amount of frequently accessed data) is equal to the number of planes allocated for the FAT cache region 141; P. 0078 the first writing processing occurs until a predetermined number of write commands are issued by access device 200. The examiner notes “safety factor” is not explicitly defined in the specification, and is being interpreted to mean any factor/ratio involved with the calculation of the size of the ghost cache

Claim 15
Ono (2017/0177239) teaches:
[…] maintain a heterogeneous cache comprising a higher performance portion and a lower performance portion; P. 0051 and FIG. 1 cache memory 140 includes a FAT cache region 141 that stores all or part of the FAT (file allocation table) and a UD (user) cache region 142; P. 0047 UD is required to be read and written at higher speeds and in bigger sizes than the FAT (i.e. UD cache region 142 requires a higher performance than FAT cache region 141)
 maintain, within the lower performance portion, a ghost cache […] P. 0046 the FAT is control information for a file, managed in page units
calculate a size of the ghost cache based on an amount of frequently accessed data in backend storage volumes behind the heterogeneous cache; and P. 0089-91 FAT size setter 133 sets the number of planes to be allocated for the FAT cache region 141 (ghost cache). Page addresses are ranked in order of the most number of writes, and FAT size setter 133 sums the number of writes for each page address, starting at the most page with the most writes, until the total value is 90 or greater. The number of page addresses included in the total (amount of frequently accessed data) is equal to the number of planes allocated for the FAT cache region 141; P. 0063 and FIG. 1 the FAT region 151 within flash memory 150 (backend storage) is within the logical sector address range (0x00000000 to 0x00003FFF); P. 0057 flash memory 150 includes a plurality of memory chips (backend storage volumes)
 alter the size of the ghost cache as the amount of frequently accessed data changes. P. 0124 the size of the FAT cache region allocated in the cache memory 140 is adaptively changed in accordance with the number of planes of FAT pages having a high data update frequency
Ono does not explicitly teach the ghost cache containing statistics for data elements currently in the cache and statistics for data elements demoted from the cache within a specified time interval.
Atkisson (2012/0221774) teaches:
A system for maintaining statistics for data elements in a cache, the system comprising: at least one processor; and at least one memory device operably coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to: P. 0048 aspects of the present invention may be embodied as a computer program product; P. 0050 Modules may also be implemented in software for execution by various types of processors
 […] a ghost cache containing access counts for the following: data elements that are currently contained in the heterogeneous cache, and P. 0252 and FIG. 7 membership metadata module 718 stores frequency counts as membership metadata in a mapping structure of the direct mapping module 716; P. 0251 storage request module 602 counts storage requests to determine a frequency count, an amount of accesses for a storage division of the cache 102
data elements that have been demoted from the heterogeneous cache within a specified time interval, wherein the specified time interval is a specified amount of time after a data element has been demoted from the heterogeneous cache during which at least one access count for the data element is maintained and updated in the ghost cache; […] P. 0337 embodiments where the direct mapping module 716 stores metadata in a mapping structure are described with regard to FIGS. 11A; P. 0396 and FIGS. 11A map 1100 includes additional membership data for evicted data, such as a frequency count (access count) for the evicted data; P. 0392 membership metadata module 718 stores a timestamp for each block of evicted data, and compares the timestamp to a current time to determine how long ago eviction module 732 evicted the data; P 0393 membership metadata module 718 periodically ages out entries from mapping structure 1100 that are associated with evicted data (i.e. demoted from cache within a time interval) 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Ono with the ghost cache containing access counts for data elements currently in the cache and statistics for data elements demoted from the cache within a specified time interval taught by Atkisson.
The motivation being to use a frequency count for evicted data to determine whether to readmit the evicted data into the cache 102 (See Atkisson P. 0253)
The systems of Ono and Atkisson are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Ono with Atkisson to obtain the invention as recited in claims 15, 17 and 19

Claim 17
Ono (2017/0177239) teaches:
The system of claim 15, wherein the frequently accessed data is data having a number of accesses above a certain threshold over a selected period of time. P. 0089-91 FAT size setter 133 sets the number of planes to be allocated for the FAT cache region 141 (ghost cache). Page addresses are ranked in order of the most number of writes during the first write processing (period of time), and FAT size setter 133 sums the number of writes for each page address, starting at the most page with the most writes, until the total value is 90 or greater. The number of page addresses included in the total (amount of frequently accessed data) is equal to the number of planes allocated for the FAT cache region 141; P. 0078 the first writing processing occurs until a predetermined number of write commands are issued by access device 200

Claim 19
Ono (2017/0177239) teaches:
The system of claim 15, wherein calculating the size of the ghost cache comprises incorporating a safety factor into the size of the ghost cache. P. 0089-91 FAT size setter 133 sets the number of planes to be allocated for the FAT cache region 141 (ghost cache). Page addresses are ranked in order of the most number of writes during the first write processing (period of time), and FAT size setter 133 sums the number of writes for each page address, starting at the most page with the most writes, until the total is 90% (safety factor) or greater. The number of page addresses included in the total (amount of frequently accessed data) is equal to the number of planes allocated for the FAT cache region 141; P. 0078 the first writing processing occurs until a predetermined number of write commands are issued by access device 200. The examiner notes “safety factor” is not explicitly defined in the specification, and is being interpreted to mean any factor/ratio involved with the calculation of the size of the ghost cache

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 8, 10, 12, 15, 17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion










The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson et al. (U.S. PGPub No. 2018/0373645) teaches keeping access statistics on a number of misses in the active cache and a ghost cache.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/Examiner, Art Unit 2133